386 F. Supp. 2d 725 (2005)
APAC-MISSISSIPPI, INC. Plaintiff
v.
JAMES CONSTRUCTION GROUP, L.L.C. F/K/A Angelo Iafrate Construction, LLC and National Fire Insurance Company of Hartford Defendants.
No. 3:04CV26BN.
United States District Court, S.D. Mississippi, Jackson Division.
September 8, 2005.
David Watkins Mockbee, Mockbee, Hall & Drake, PA, Jackson, MS, for APAC-Mississippi, Inc., Plaintiff.
John M. Madison, III, Breazeale, Sachse & Wilson, Murphy J. Foster  PHV, III, Breazeale, Sachse & Wilson, Baton Rouge, LA, for James Construction Group, LLC formerly known as Angelo Iafrate Construction, L.L.C., National Fire Insurance Company of Hartford, Defendants.


*726 ORDER WITHDRAWING PREVIOUS OPINIONS AND ORDERS

BARBOUR, District Judge.
By Order of this Court, and pursuant to agreement between the parties to this action, this Court's Opinions and Orders, published at 370 F. Supp. 2d 528, granting Defendant's Motion for Partial Summary Judgment (docket entry no. 55) and denying Motion of Plaintiff APAC-Mississippi Inc. to Reconsider said Opinion and Order, which opinions specifically held that APAC contractually waived, its rights under the Prompt Pay Act, Miss.Code Ann. § 31-5-27, and, in the alternative, that Defendants had reasonable cause not to make payment to the Plaintiff within the time period provided by the Prompt Pay Act, are hereby withdrawn and shall not be cited as precedent or authority in any future judicial action.
This Order is to be published by West Publishing Company referencing this withdrawal of this Court's published Opinions and Orders found at 370 F. Supp. 2d 528.